Citation Nr: 0006727	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-20 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the left leg.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had recognized military service from June 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the veteran's claim of 
entitlement to service connection for residuals of a gunshot 
wound of the left leg.  


FINDING OF FACT

No medical evidence establishes that the veteran has a 
current disability related to a gunshot wound of the left leg 
in service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a gunshot wound of the left leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim in November 1995 seeking service 
connection for residuals of a gunshot wound of the left leg.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999); see Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be allowed; rather, it is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

In this case, the veteran contends that he was shot in the 
left leg while engaged in combat in the Philippines during 
World War II.  He therefore believes that service connection 
should be granted.  After a review of the record, however, 
the Board finds that no competent evidence of record shows 
that the veteran currently suffers from any disability as a 
result of having been shot in the left leg in service.  
Accordingly, the claim must be denied as not well grounded.  
See Epps, 126 F.3d at 1468.  

The Board recognizes that evidence of service incurrence is 
usually shown by reference to a veteran's service medical 
records.  Here, the veteran's service medical records make no 
reference to any gunshot wound or problems associated with 
the left leg.  Nevertheless, 38 U.S.C.A. § 1154(b) (West 
1991) relaxes the evidentiary requirements for claims 
involving combat-related injuries.  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as satisfactory proof of service connection 
if consistent with the circumstances and conditions of such 
service even though there is no official record of such 
incurrence.  See 38 C.F.R. § 3.304(d) (1999).  The 
presumption of the credibility of the veteran's lay evidence 
about what happened in service for purposes of well-grounding 
a claim, however, applies only to the service incurrence 
element of a claim and not the current disability and nexus 
elements.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc). 

Objective evidence of record indicates that the veteran was 
in fact involved in combat with an enemy force.  Service 
personnel records show that he had recognized guerrilla 
service from June 1943 to August 1945.  In addition, an 
Affidavit for Philippine Army Personnel notes that the 
veteran's unit was engaged in combat activities against the 
Japanese in 1944.  The Board also finds that the veteran's 
statements concerning the incident in which he was shot in 
the left leg are consistent with the circumstances and 
conditions of his service despite some discrepancies such as 
when he was wounded.  The veteran testified before a hearing 
officer at the RO in February 1999, as well as before the 
undersigned member of the Board in June 1999, primarily on 
the issue of service incurrence.  Considering all the 
evidence, the Board finds that the element of service 
incurrence has been met as required under Epps, supra.  

Nevertheless, the record does not provide competent medical 
evidence that the veteran has a current disability as a 
result of a gunshot wound in service.  In connection with 
this claim, the veteran underwent a VA examination in 
February 1996.  A report from that examination lists the 
veteran's complaints of knee joint pain, chest pains and 
headaches; however, no complaints concerning the left leg 
were recorded.  Physical examination revealed a scar 
measuring 1 cm. in diameter at the mid-portion of the 
anterior medial aspect of the left leg.  The scar was 
described as shallow and well healed, with no evidence of 
swelling or deformity.  An X-ray report revealed a healed 
undisplaced fracture of the upper half of the tibia, with no 
evidence of osteomyelitis or retained metal foreign bodies.  
The pertinent diagnoses included healed fracture at the upper 
half of the left tibia, as well as residuals of a gunshot 
wound of the left leg, well healed.  The only other clinical 
evidence in the record is a radiology report from Dr. Daniel 
Ledesma, Jr., which includes diagnoses of old healed trauma, 
upper left tibia; arteriosclerosis of the left tibial artery.  

In other words, even assuming for discussion purposes that 
the gunshot wound fractured the left upper portion of the 
veteran's tibia and accounts for a small scar located at the 
anterior aspect of the left leg (no other history of left leg 
injury is noted of record and the veteran testified that 
there was broken bone), no current disability has been 
medically identified with respect to either the healed 
fracture or the asymptomatic scar.  Compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997).  

Specifically, X-rays revealed no foreign body in the left 
leg, and no findings productive of a current disability.  
Although minimal degenerative arthritis of both knees 
reportedly had a traumatic component on the left, this was 
not medically associated with the healed fracture of the left 
tibia, even assuming the healed fracture is related to the 
injury in service.  Similarly, the scar described on the 
veteran's left leg is well healed, with no evidence of 
tenderness, associated functional loss or other impairment 
and does not constitute a disability under Epps.  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
residuals of a gunshot wound of the left leg.  Therefore, the 
claim must be denied on that basis.  See Epps, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
"proof of a present disability there can be no valid claim").  
The VA has no further duty to assist the veteran in 
developing the record to support this claim.  See Epps, 126 
F.3d at 1469.  The Board is also unaware of any information 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground this claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  
ORDER

Service connection for residuals of a gunshot wound of the 
left leg is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

